DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/22/2022. 
In the filed response, claims 1-2, 6-7, and 12-13 have been amended, where claims 1, 2, 6, 7, 12, and 13 are independent claims, with claims 8-11  being previously canceled along with newly added claims 17 and 18.
Accordingly, claims 1-7 and 12-18 have been examined and are pending. This Action is made FINAL.

	
Response to Arguments
1.	Applicant’s arguments, see pgs. 18-21, filed 06/22/2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(a) and 35 U.S.C. 112(b). Please see office action below for details.
2.	After carefully considering Applicant’s remarks in view of the art of record (notably Abdoli and Akula), the Examiner agrees the prior art do not teach or suggest either alone or in combination the amended limitation of claim 1, i.e. “when the coding mode of the current block corresponds to a second coding mode, decoding the current block comprising: decoding the prediction residue associated with the current block using a second group of syntax elements, said second group omprising at least one syntax element of said first group but not all the syntax elements of said first group, said prediction residue comprising quantized prediction residues associated with pixels of the current block, and reconstructing said current block comprising: for each pixel of the current block: -3- obtaining a prediction of said pixel from another previously reconstructed pixel, said other previously reconstructed pixel belonging to said current block or to a previously reconstructed block of the image, [[- ]]de-quantizing the quantized prediction residue associated with said pixel and comprised within the prediction residue associated with the current block and decoded using the second group of syntax elements, and reconstructing said pixel from the prediction of said pixel obtained and from the e-quantized prediction residue associated with said pixel.” In particular there is no reference in either prior art regarding using “a second group of syntax elements, said second group omprising at least one syntax element of said first group but not all the syntax elements of said first group”. Although Abdoli addresses having two coding modes, where the proposed ILR-IP mode is designed to coexist alongside the regular prediction (pg. 2 Sect. III, 1st paragraph), it appears the ILR signal (i.e. 2nd coding mode) is determined using all of the syntax elements (pg. 2 Sect. III). Thus, Abdoli’s 2nd coding mode does not appear to explicitly recite using at least one syntax element of the first group in regular intra prediction but not all the syntax elements of said first group. As to Akula, Akula is silent with respect to selecting between two coding modes. In particular, Akula is silent with respect to ILR-IP. Thus, Akula also does not teach or suggest the aforementioned features as claimed. For these reasons, the prior art rejection under 35 U.S.C. 102(a)(1) is withdrawn for claim 1. This also applies to independent claims 2, 7, 9, 12, and 13 and their dependent claims.  
3.	However after further consideration of the amendments, the Examiner finds the limitation “said prediction residue comprising quantized prediction residues associated with pixels of the current block, and reconstructing said current block comprising: for each pixel of the current block: -3- obtaining a prediction of said pixel from another previously reconstructed pixel, said other previously reconstructed pixel belonging to said current block or to a previously reconstructed block of the image, [[- ]]de-quantizing the quantized prediction residue associated with said pixel and comprised within the prediction residue associated with the current block and decoded using the second group of syntax elements, and reconstructing said pixel from the prediction of said pixel obtained and from the e-quantized prediction residue associated with said pixel” as recited in claim 1 and as similarly recited in claims 2, 7, 9, 12, and 13 to be ambiguous, particularly with respect to the second coding mode operating in the spatial domain, not the frequency domain. Consulting the filed specification with reference to the decoding branch E44 of Fig. 4, it appears that some of the steps refer to decoding of the coefficients of the residue R1Q (e.g. ¶0225). The Examiner does acknowledge the prediction and reconstruction of each pixel as noted by Applicant in ¶0226-0231, which is understood to be in the spatial domain, however, since the specification also references the decoding of coefficients of the residue for the second coding mode M2, the Examiner therefore respectfully submits the aforementioned limitation does not appear, at least in light of the specification, to be completely in the spatial domain. As such, the specification does not appear to provide explicit support for the second coding mode to be operating exclusively in the spatial domain. Based on the Examiner’s understanding of the claim, it is also difficult to fully ascertain the metes and bounds of the claim when considering the specification. Please refer to the office action below for details.
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
5.	Accordingly, Claims 1-7 and 12-18 have been examined and are pending.


Claim Objections
6.	Claim 1 is objected to because of the following informalities:  the limitation (lines 8-9), “when the coding mode of the current block corresponds to a first coding mode or a second coding mode”  (emphasis added) appears as though it should read “when the coding mode of the current block corresponds to the first coding mode or the second coding mode” since lines 6-7 already recite a first coding mode or a second coding mode.  Please check and update accordingly. Appropriate correction is required.
7.	Claims 2, 6, 7, 12, 13, 17, and 18 are objected for the same reasons as claim 1 above regarding the first coding mode. Please check and update accordingly. Appropriate correction is required.
8.	Claim 1 is further objected to because of the following informalities: the same also pertains to the limitation “when the coding mode of the current block corresponds to a second coding mode” (emphasis added). For the same reasons, it appears this should read “when the coding mode of the current block corresponds to the second coding mode”. Please check and update accordingly. Appropriate correction is required.
9.	Claims 2, 6, 7, 12, 13, 17, and 18 are objected for the same reasons as claim 1 above regarding the second coding mode. Please check and update accordingly. Appropriate correction is required.

	Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1-2, 6-7, 12-13, 17, and 18; claims 1-2, 6-7, 12-13, 17, and 18 recite or similarly recite the limitation “said prediction residue comprising quantized prediction residues associated with pixels of the current block” (emphasis added) when the coding mode is the second coding mode. However, in terms of decoding the current block when the coding mode corresponds to a second coding mode (decoding branch E44 of Fig. 4), the specification (¶0217-0231 of the published application) shows that some of the steps refer to decoding of the coefficients of the residue R1Q (e.g. ¶0225).  Thus, the specification does not appear to provide unequivocal support for decoding the current block when the coding mode corresponds to a second coding mode that operates only in the spatial/pixel domain as the claims recite. This is also shown at the bottom of pg. 19 of Applicant’s remarks. The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations.  If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding claims 3-5 and 14-16, claims 3-5 and 14-16 depend on the foregoing independent claims. For the reasons given above, these claims are also rejected under 35 U.S.C. 112(a). 

11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, 6-7, 12-13, 17, and 18; claims 1-2, 6-7, 12-13, 17, and 18 recite or similarly recite the limitation phrase “said prediction residue comprising quantized prediction residues associated with pixels of the current block” (emphasis added) when the coding mode is the second coding mode. The aforementioned limitation shows the quantized prediction residues are associated with pixels, i.e. are in the spatial domain, as opposed to being in the frequency domain. However according to the specification, decoding process E44 of Fig. 4 which relates to the second coding mode, does not appear to be entirely in the spatial domain since there are indications that all of the coefficients of the quantized residue block R1Q are scanned, where Examiner understands said coefficients to be associated with the transformed residuals. See for e.g. ¶0217-0231 of the published application. Thus, the claimed decoding process according to the second coding mode is not entirely clear when read in light of the specification. For this reason, it is difficult to ascertain the metes and bounds of the claims.
Regarding claims 3-5 and 14-16, claims 3-5 and 14-16 depend on the foregoing independent claims. For the reasons given above, these claims are also rejected under 35 U.S.C. 112(b). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486